Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 18,
2019.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00126-CV


                 CHRISTOPHER CARTWRIGHT, Appellant

                                        V.

                         CLINT E. GOEBEL, Appellee

                     On Appeal from the 300th District Court
                            Brazoria County, Texas
                         Trial Court Cause No. 99611-F


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 12, 2019. On May 29,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel Consists of Justices Wise, Jewell, and Hassan.